United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1358
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Craig Goettsch

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: January 11, 2016
                             Filed: February 10, 2016
                                  ____________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       Craig Goettsch pled guilty to possession of child pornography and was
sentenced to 60 months imprisonment. The district court1 also placed Goettsch on
five years of supervised release and imposed a special condition restricting his use of


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
electronic devices and the internet. Goettsch appeals seeking to vacate or modify this
special condition, and we affirm.

                                         I.

        On May 12, 2013 government officers identified a computer which was
engaged in the distribution of child pornography using a file sharing program on the
internet. Government officials conducted an investigation and determined that Craig
Goettsch owned the computer they had identified. Based on this information, the
government obtained a warrant to search Goettsch's computer and his home where the
computer had been located. The officers executed the search on January 21, 2014 and
recovered two computers and a USB flash drive.

       Officers met with Goettsch at his workplace in a conference room on January
22, 2014. When they asked Goettsch if he knew why they had executed a search
warrant in his home, Goettsch replied that it probably had to do with the "child porn"
on his computer. He admitted to viewing and storing child pornography for the past
10 years on his computer. A forensic examination of his laptop and USB flash drive
uncovered 500 images of child pornography, 300 images of child erotica, and 100
videos of child pornography, some of which portrayed "sadistic or masochistic
conduct" according to the presentence investigation report. The government charged
Goettsch with four counts of receipt of child pornography and one count of
possessing child pornography.        See 18 U.S.C. § 2252(a)(2), (b)(1); id.
§ 2252A(a)(5)(B), (b)(2).

       On October 2, 2014, Goettsch pled guilty to possessing child pornography, and
the remaining counts were dismissed. During the sentencing hearing on January 28,
2015 the district court made an individualized inquiry into the facts and
circumstances underlying Goettsch's charges and referenced the presentence
investigation report which detailed his criminal activity and the content of the child

                                         -2-
pornography in his possession. The court sentenced Goettsch to 60 months
imprisonment and imposed five special conditions of supervised release. One of the
special conditions stated that “[e]xcept for purposes of employment, [Goettsch] shall
not possess, use or have access to a computer or any other electronic device that has
internet or photographic capabilities, without the express prior written approval of the
U.S. Probation Office.” Goettsch appeals the validity of this special condition.

                                          II.

      We review a district court’s imposition of the terms and conditions of
supervised release for plain error where, as here, the defendant failed to object to the
terms at his sentencing hearing. See United States v. Ristine, 335 F.3d 692, 694 (8th
Cir. 2003). Although a sentencing judge has wide discretion when imposing the
terms of supervised release, the court's discretion is limited by "the requirement that
the conditions be reasonably related to § 3553(a) factors, involve no greater
deprivation of liberty than is reasonably necessary, and are consistent with any
pertinent policy statements issued by the United States Sentencing Commission."
United States v. Koch, 625 F.3d 470, 481 (8th Cir. 2010) (internal quotation marks
omitted); see also 18 U.S.C. § 3583(d).

      Goettsch argues that the court plainly erred by imposing a restriction on his use
of the internet and electronic devices because the special condition was not
reasonably related to the nature and circumstances of his offense, his history and
characteristics, the deterrence of criminal conduct, the protection of the public from
further crimes he might commit, or his educational, vocational, medical or other
correctional needs.2 See id. § 3583(d)(1). He also claims that the condition
unreasonably deprives him of his First Amendment rights. In Ristine we identified
two relevant factors for determining the propriety of a restriction on computer and


      2
          We grant Goettsch's pending motion to supplement the record.

                                          -3-
internet use. See 335 F.3d at 696. We look to whether there was evidence
demonstrating that "the defendant did more than merely possess child pornography,"
and whether the restriction amounts to a total ban on internet and computer use. Id.
Cf. United States v. Morais, 670 F.3d 889, 896 (8th Cir. 2012) (holding there is no
"per se rule that a district court may never impose a prior-approval Internet use
restriction based on a defendant's receipt and possession of child pornography").

      The record demonstrates that for the past decade Goettsch actively downloaded
thousands of child pornography images, some of which involved "depictions of
violence" and portrayed children younger than 12 years old. See id. at 896–97.
Goettsch also shared files over the internet through a file sharing program. The
computer and internet restriction imposed by the district court in this case is
reasonable because it is not a total ban on internet and computer use. Goettsch may
access computers for employment purposes and may obtain permission from his
probation officer to use a computer for any other legitimate personal purpose. See
Koch, 625 F.3d at 482. We conclude that the district court did not plainly err in
imposing a special condition limiting Goettsch's computer use and internet access.
We therefore affirm Goettsch's sentence.

                      ______________________________




                                        -4-